      Case 2:18-cr-00422-SMB Document 1304 Filed 09/13/21 Page 1 of 5



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                          No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                     UNITED STATES’ RESPONSE TO
21             v.                                    DEFENDANT BRUNST’S MOTION
                                                     FOR A LIMITING INSTRUCTION
22
     Michael Lacey, et al.,
23
                              Defendants.
24
25
26
27
28


                                               -1-
     Case 2:18-cr-00422-SMB Document 1304 Filed 09/13/21 Page 2 of 5




 1          On August 30, 2021, Defendant John Brunst (“Defendant”) moved the Court (Doc.
 2   1247, the “Motion” or “Mot.”) seeking a limiting instruction pursuant to Federal Rule of
 3   Evidence 105 regarding certain evidence that the Court deemed relevant and admissible in
 4   its sealed August 11, 2021 Order (Doc. 1212). 1 While the United States may ultimately
 5   not oppose a limiting instruction once the relevant evidence has been introduced, it remains
 6   premature to make any such decision at this time, and the instruction requested by
 7   Defendant is broader than would be appropriate in any circumstances. The Court should
 8   reserve decision on Defendant’s motion until the close of evidence.
 9                                          Background
10          As described in Defendant’s Motion, in a sealed August 11, 2021 Order, the Court
11   granted in part the United States’ motion to determine the admissibility of certain evidence,
12   and as specifically relevant here, the Court found that certain communications sent by third
13   parties to Backpage.com and/or its officers (the “Notice Letters”) may be admissible as
14   “relevant to Defendants’ notice and thus prove Defendants’ intent to facilitate prostitution
15   under the Travel Act.” (Doc. 1212 at 10.) Based on the Order, Defendant has moved this
16   Court pursuant to Rule 105 for a limiting instruction that the Notice Letters were not
17   “admissible as to [Defendant] Brunst absent proof that he had actual knowledge of the
18   letters.” (Mot. at 5.)
19                                           Discussion
20          While Defendant’s motion purports to seek relief under Rule 105, the bulk of
21   Defendant’s motion has little to do with limiting instructions under that Rule, and instead,
22   largely rehashes arguments over the parties’ disputed jury instructions on the elements of
23   conspiracy. (See Mot. at 3-4, n.1 (citing cases regarding specific intent in conspiracy
24   instructions).) In any event, Defendant’s motion is premature and seeks overbroad relief,
25   and the Court should reserve judgment until the close of evidence.
26          Rule 105 states that “if the court admits evidence that is admissible against a party
27   or for a purpose—but not against another party or for another purpose—the court, on timely
28          1
                Defendant Larkin joined the Motion on September 8, 2021. (Doc. 1280.)

                                                 -2-
     Case 2:18-cr-00422-SMB Document 1304 Filed 09/13/21 Page 3 of 5




 1   request, must restrict the evidence to its proper scope and instruct the jury accordingly.”
 2   Fed.R.Evid. 105. The Rule specifically contemplates that any such limiting instruction is
 3   appropriate only after such evidence is admitted. See id. (“If the court admits evidence. . .”
 4   (emphasis added)). A preemptory instruction is simply not contemplated by the Rule.
 5          Second, Defendant’s request that the Court limit the use of the Notice Letters “only
 6   as to those defendants (if any) who received them” (Mot. at 2) is overbroad and
 7   inappropriate. (See id. (“Brunst seeks a limiting instruction that the third-party
 8   correspondence is not admissible as to Brunst unless the Government offers proof that
 9   Brunst received and read any of the third-party letters the Government seeks to admit.”)
10   (emphasis added).) This requested instruction would frustrate the purpose of the Court’s
11   Order finding this evidence admissible: in the Order, the Court properly held that the Notice
12   Letters could have put Defendants on notice as to rampant prostitution and trafficking
13   occurring through Backpage.com. (Doc. 1212 at 10.) Whether or not a specific Defendant
14   was an addressee or recipient of any particular Notice Letter would be irrelevant if such a
15   Defendant discussed that same Notice Letter with other conspirators. This is particularly
16   relevant here, where certain of the Notice Letters may have been sent to a corporate entity
17   (Backpage itself), but at least two alleged co-conspirators are expected to testify at trial
18   regarding their discussions of the correspondence with other Defendants.
19          There is no requirement, either in the Order or in any authority cited by Defendant,
20   that a party must have personally received and read such a document (as opposed to being
21   informed of it by another party) to be put on notice as to its contents. In particular, the
22   government expects that witness Carl Ferrer will testify as to discussions among certain of
23   Defendants regarding this evidence, including discussions of Backpage’s responses to such
24   Notice Letters. And while Defendant may argue that secondhand notice is less persuasive
25   or compelling than actually receiving and reading any specific Notice Letter, any such
26   argument would go to the appropriate weight such evidence should be given by the jury,
27   not admissibility.
28


                                                 -3-
     Case 2:18-cr-00422-SMB Document 1304 Filed 09/13/21 Page 4 of 5




 1          Separately, much of Defendant’s motion does not address limiting instructions
 2   under Rule 105, and is little more than another attempt to re-litigate the parties’ competing
 3   jury instructions on the elements of conspiracy, compare Doc. 1216-3, at 75-84 (parties’
 4   competing disputed Jury Instructions 8.20), with Mot at 3 n.1 (“As Defendants note in their
 5   objections to the Government’s proposed jury instructions…”). (See also Mot. at 2-3
 6   (citing cases regarding specific intent).) The Court does not need to address these disputed
 7   jury instructions to resolve the question of any potential limiting instruction. 2
 8                                            Conclusion
 9          Defendant has made a request for a limiting instruction under Rule 105, but because
10   no such evidence has yet been admitted, Defendant’s request is premature at the present
11   time. If, at the close of evidence, there is no evidence that Defendant received, read, or
12   was informed of the contents of any such Notice Letters, then the United States expects it
13   would not oppose an appropriate limiting instruction pursuant to Rule 105.
14          Respectfully submitted this 13th day of September, 2021.
15                                               GLENN B. McCORMICK
                                                 Acting United States Attorney
16                                               District of Arizona
17                                               s/ Andrew C. Stone
                                                 KEVIN M. RAPP
18                                               MARGARET PERLMETER
                                                 PETER S. KOZINETS
19                                               ANDREW C. STONE
                                                 Assistant U.S. Attorneys
20
21
22
23
            2
              As the United States detailed in its response to the Defendants’ proposed jury
     instruction 8.20 (Conspiracy – Elements), see Doc. 1216-3, at 82-84, the Ninth Circuit’s
24   Model Instruction 8.20 on the elements of conspiracy properly addresses the intent
     requirements the jury must find to convict Defendants of the conspiracy alleged here. See
25   United States v. Collazo, 984 F.3d 1308, 1319 (9th Cir. 2021) (“A defendant must merely
     reach an agreement with the specific intent that the underlying crime be committed by some
26   member of the conspiracy” (quoting Ocasio v. United States, 136 S. Ct. 1423, 1429
     (2016))); see also Ocasio, 136 S. Ct. at 1429–30, (“The government does not have to prove
27   that the defendant intended to commit the underlying offense himself/herself. Instead, if
     conspirators have a plan which calls for some conspirators to perpetrate the crime and
28   others to provide support, the supporters are as guilty as the perpetrators.”) (internal
     citations omitted).

                                                  -4-
     Case 2:18-cr-00422-SMB Document 1304 Filed 09/13/21 Page 5 of 5



                                               DAN G. BOYLE
 1                                             Special Assistant U.S. Attorney
 2                                             KENNETH POLITE
 3                                             Assistant Attorney General
                                               U.S. Department of Justice
 4                                             Criminal Division, U.S. Department of Justice

 5                                             REGINALD E. JONES
                                               Senior Trial Attorney
 6                                             U.S. Department of Justice, Criminal Division
                                               Child Exploitation and Obscenity Section
 7
 8
 9                                CERTIFICATE OF SERVICE
10          I hereby certify that on September 13, 2021, I electronically transmitted the attached
11   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
12   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
13   as counsel of record.
14
     s/Andrew C. Stone
15   U.S. Attorney’s Office
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
